       Case 2:20-cv-00796-GBW-CG Document 46 Filed 03/17/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

RICHARD HAERTLEIN,

               Plaintiff,

v.                                                             No. CV 20-796 GBW/CG

AMERIFIELD, INC., et al.,

               Defendants.

                 ORDER GRANTING MOTION TO EXTEND DEADLINES

        THIS MATTER is before the Court on Defendants’ Unopposed Motion to Extend

Deadlines (the “Motion”), (Doc. 45), filed March 16, 2021. In the Motion, Defendants

explain that they have been “unable to obtain pertinent medical records from Texas due

to the COVID-19 pandemic and the recent freeze” which has resulted in a “delay of

expert review” of those records. (Doc. 45 at 1). Defendants also state that they need

more time to schedule depositions. Id. As a result, the parties request to modify the

dates and deadlines set forth in the Court’s Order Setting Pretrial Deadlines and

Briefing Schedule, (Doc. 25). The Court, having reviewed the Motion and noting it is

unopposed, finds the Motion is well-taken and shall be GRANTED.

        IT IS THEREFORE ORDERED that the Court’s Order Setting Pretrial Deadlines

and Briefing Schedule, (Doc. 25), shall be modified as follows:

     1. The deadline for Defendant to submit expert reports shall be extended to March

        30, 2021;

     2. The deadline for completion of discovery shall be extended to May 17, 2021;

     3. The deadline for pretrial motions not relating to discovery shall be extended to

        June 17, 2021.
         Case 2:20-cv-00796-GBW-CG Document 46 Filed 03/17/21 Page 2 of 2




         All other deadlines contained in the Court’s Order Setting Pretrial Deadlines and

Briefing Schedule, (Doc. 25), remain in effect unless amended by further order of the

Court.

         IT IS SO ORDERED.




                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
